Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
The following is an Allowance in response to the communications received on December 10, 2021.  Claims 8 and 27 have been amended, claims 1-7, 9, 12, 14-26 and 28-36 have been canceled, and claim 37 has been added. 
Currently, claims 8, 10, 13, 27 and 37 are pending and allowed herein.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/10/2021 and 09/08/2021 appear to be in compliance with the previsions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the Examiner.

Response to Amendments
The 35 U.S.C. § 101 rejection to claims 8 and 27 as set forth in the previous Office Action is withdrawn in response to Applicant’s amendments and in view of this Examiner’s amendments as the claim recites training a neural network to recognize changes to the physical classroom resources based on the sensor readings, generating a set of instructions based on the recognized changes to the physical classroom resources, transmitting the set of instructions to a robotic device for implementing specified logical functions regarding the recognized changes to the physical classroom resources, and repairing, by the robotic device, the physical defects in the one or more of the physical classroom resources based on the specified logical functions. The combination of additional elements integrates the abstract idea into a practical application as the functioning of the computer is improved each time when the neural network is retrained with the new sensor readings.  
Amendments to the Claims:
This listing of claims will replace all prior versions and listings of claims in this application.

1-7. (cancelled) 

8. (currently amended) A method comprising: 
identifying and quantifying, by one or more processors, physical classroom resources in a classroom based on sensor readings received from sensors in the classroom, wherein the physical classroom resources are inanimate physical objects that are components of the classroom; 
determining, by the one or more processors, physical classroom resource constraints that impede learning by students in the classroom based on the sensor readings from the sensors in the classroom, wherein the physical classroom resource constraints are caused by physical defects, in one or more of the physical classroom resources, that lead to a diminution in students' abilities to learn in the classroom, wherein the diminution in students' abilities to learn in the classroom is based on a focus determination and a group affect determination, wherein the focus determination is a determination of how broken objects in the classroom adversely affect a learning focus of a single student, and wherein the group affect determination is a determination of how the broken objects adversely affect learning focuses of all students in the classroom; 
identifying, by the one or more processors, the diminution in the students' abilities to learn in the classroom based on a decrease in the learning focus of the single student and a decrease in the learning focuses of all of the students in the classroom, wherein the diminution in the students' abilities to learn in the classroom is caused by the physical defects in the one or more of the physical classroom resources in the classroom;

training, by the one or more processors, a neural network to recognize changes to the physical classroom resources based on prior sensor readings that describe previous conditions of the physical classroom resources in the classroom; 
generating, by the one or more processors, a set of instructions based on the recognized changes to the physical classroom resources;
transmitting, by the one or more processors, the set of instructions to a robotic device for implementing specified logical functions regarding
repairing, by the robotic device, the physical defects in the one or more of the physical classroom resources based on the specified logical functions; 
receiving, by the one or more processors, new sensor readings that describe new changes to the physical classroom resources; and 
retraining, by the one or more processors, the neural network with the new sensor readings to further recognize changes to the physical classroom resources.  

9. (cancelled)	

10. (previously presented)	The method of claim 8, further comprising:
	replacing one or more of the physical classroom resources that have said physical classroom resource constraints with one or more other physical classroom resources that do not have the physical classroom resource constraints.

11. (previously presented)	The method of claim 8, wherein the physical classroom resource constraints are further caused by a physical arrangement of the physical classroom resources, and wherein the method further comprises:
	rearranging one or more of the physical classroom resources in order to further remove the physical classroom resource constraints.

12. (cancelled)	

13. (previously presented)	The method of claim 8, further comprising:
	determining, by the one or more processors, the physical classroom resource constraints that impede learning by the students in the classroom based on an analysis of video feeds from the classroom, audio feeds from the classroom, and student records of students in the classroom.

14-26. (cancelled)	

27. (currently amended)	A computer system comprising: 
one or more processors, 
one or more computer readable memories, and 
one or more computer readable non-transitory storage mediums, and program instructions stored on at least one of the one or more computer readable non-transitory storage mediums for execution by at least one of the one or more processors via at least one of the one or more computer readable memories, the stored program instructions executed to perform a method comprising:
identifying and quantifying physical classroom resources in a classroom based on sensor readings received from sensors in the classroom, wherein the physical classroom resources are inanimate physical objects that are components of the classroom; 
determining physical classroom resource constraints that impede learning by students in the classroom based on the sensor readings from the sensors in the classroom, wherein the physical classroom resource constraints are caused by physical defects, in one or more of the physical classroom resources, that lead to a diminution in students' abilities to learn in the classroom, wherein the diminution in students' abilities to learn in the classroom is based on a focus determination and a group affect determination, wherein the focus determination is a determination of how broken objects in the classroom adversely affect a learning focus of a single student, and wherein the group affect determination is a determination of how the broken objects adversely affect learning focuses of all students in the classroom; 
identifying the diminution in the students' abilities to learn in the classroom based on a decrease in the learning focus of the single student and a decrease in the learning focuses of all of the students in the classroom, wherein the diminution in the students' abilities to learn in the classroom is caused by the physical defects in the one or more of the physical classroom resources in the classroom;
training a neural network to recognize changes to the physical classroom resources based on prior sensor readings that describe previous conditions of the physical classroom resources in the classroom; 
generating a set of instructions based on the recognized changes to the physical classroom resources;
transmitting the set of instructions to a robotic device for implementing specified logical functions regarding the cognized changes to the physical classroom resources;  
repairing, by the robotic device, the physical defects in the one or more of the physical classroom resources based on the specified logical functions; 
receiving new sensor readings that describe new changes to the physical classroom resources; and 
retraining the neural network with the new sensor readings to further recognize changes to the physical classroom resources.

	
	
	
	
	
	
	

	
	
	
	
	

28-36. (cancelled)

37. (currently amended)	A computer program product for optimizing classroom physical resources, the computer program product comprising a non-transitory computer readable storage device having program instructions embodied therewith, the program instructions readable and executable by a computer to perform a method comprising:
identifying and quantifying physical classroom resources in a classroom based on sensor readings received from sensors in the classroom, wherein the physical classroom resources are inanimate physical objects that are components of the classroom; 
determining physical classroom resource constraints that impede learning by students in the classroom based on the sensor readings from the sensors in the classroom, wherein the physical classroom resource constraints are caused by physical defects, in one or more of the physical classroom resources, that lead to a diminution in students' abilities to learn in the classroom, wherein the diminution in students' abilities to learn in the classroom is based on a focus determination and a group affect determination, wherein the focus determination is a determination of how broken objects in the classroom adversely affect a learning focus of a single student, and wherein the group affect determination is a determination of how the broken objects adversely affect learning focuses of all students in the classroom; 
identifying the diminution in the students' abilities to learn in the classroom based on a decrease in the learning focus of the single student and a decrease in the learning focuses of all of the students in the classroom, wherein the diminution in the students' abilities to learn in the classroom is caused by the physical defects in the one or more of the physical classroom resources in the classroom;
training a neural network to recognize changes to the physical classroom resources based on prior sensor readings that describe previous conditions of the physical classroom resources in the classroom; 
generating a set of instructions based on the recognized changes to the physical classroom resources;
transmitting the set of instructions to a robotic device for implementing specified logical functions regarding the cognized changes to the physical classroom resources;  
repairing, by the robotic device, the physical defects in the one or more of the physical classroom resources based on the specified logical functions; 
receiving new sensor readings that describe new changes to the physical classroom resources; and 
retraining the neural network with the new sensor readings to further recognize changes to the physical classroom resources.
 	
	
	

	
	
	
	
	
	
	
	
	


Reasons for Allowance
  
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a system for calculating competitive interrelationship in item-pairs by using machine learning component in multi-stage clustering on a plurality of item in a category associated with a selected item.    
The closest prior art Gal et al., (US 2014/0335497), and in view of Field et al., (US 2013/0226674), and further in view of Rae et al., (US 2006/0137525) fails to teach or suggest “identifying the diminution in the students' abilities to learn in the classroom based on a decrease in the learning focus of the single student and a decrease in the learning focuses of all of the students in the classroom, wherein the diminution in the students' abilities to learn in the classroom is caused by the physical defects in the one or more of the physical classroom resources in the classroom” as recited in independent claims 8, 27 and 37.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624